logoa10ex.jpg [logoa10ex.jpg]


Exhibit 10.33




December 15, 2017


Christopher White
906 Alder Place
Newport Beach, CA 92660


Dear Chris,


I am pleased to confirm the offer for you to join A10 Networks (the “Company”),
in the position of Executive Vice President Worldwide Sales at our Corporate
Headquarters located in San Jose, CA. This is a full time, regular position,
reporting to Lee Chen, CEO. The terms of our offer and the benefits currently
provided by the Company are as follows:


Total Target Cash Compensation. Your 2018 annual total target cash compensation
will be $630,000 distributed sixty percent (60%) base salary and forty percent
(40%) incentive. Effective January 1, 2019, your total target cash compensation
will be distributed fifty percent (50%) base salary and fifty percent (50%)
incentive.


Salary. Your starting base salary will be at a rate of $378,000 per year subject
to annual review, less applicable taxes and other withholdings in accordance
with the Company’s normal payroll schedule.


Incentive. You will be eligible to receive an annual performance based bonus
target of $252,000, paid in accordance with the A10 Executive Cash Incentive
Plan.


Sign-on Bonus. You are also eligible to receive a sign-on bonus in the amount of
$75,000 less statutory taxes; federal, state and employment upon commencement of
employment, provided you agree to repay this amount to the Company should you
voluntarily terminate your employment within one year.


Restricted Stock Grant. We will recommend to the Board of Directors of the
Company (the “Board”) that you be granted an award of restricted stock units
(the “RSU Award”) to cover a number of shares of the Company’s Common Stock
equivalent to a value of US$700,000 under the Company’s 2014 Equity Incentive
Plan, as amended (the “Plan”).  Each restricted stock unit granted represents
the right to receive one share of the Company’s Common Stock upon vesting. 25%
of the recommended RSU Award shall vest on each yearly anniversary of your vest
base date (assuming your continued employment with the Company on each vesting
date) such that the entire RSU Award shall vest over 4 years (for administrative
reasons, the vest base date will be the 5th day of the month following your
employment start date).  The number of shares subject to the RSU Award will be
determined by dividing the dollar value of the award by the average closing
trading price of the Company’s Common Stock during the 30 calendar day period
prior to your employment start date, rounded down to the nearest whole share.


Stock Option Grant. We will recommend to the Board that you be granted a stock
option (the “Option Award”) to purchase a number of shares of the Company’s
Common Stock equivalent to a value of US$700,000 of the Company’s Common Stock
under the Plan. The exercise price for the Option Award will be no less than the
fair market value of one share of the Company’s Common Stock on the date of
grant, as determined by the Board in accordance with the terms of the Plan.
Generally, the Option Award shall vest and become exercisable (assuming your
continued employment with the Company or one of its subsidiaries or affiliates
through each vesting date) as follows: twenty-five percent (25%) of the shares
subject to the Option Award shall vest on the one-year anniversary of the
vesting commencement date (as set  forth in the relevant notice of grant
provided with your Option Award agreement) and an additional one-forty-eighth
(1/48) of  the shares subject to the Option Award shall vest at the end of each
full month  thereafter. The number of shares subject to the Option Award will be
determined by using the Company’s standard Black-Scholes assumptions applied as
of the date of grant.







--------------------------------------------------------------------------------

logoa10ex.jpg [logoa10ex.jpg]


Additionally in February 2018, we will recommend to the Board that you be
granted an award of performance stock units (the "PSU Award") under the "Plan.


Change in Control and Severance Benefits. We will recommend to the Board that
you be eligible for the Company’s standard executive change in control severance
benefits package. A copy of the form of this agreement is included for your
information.
Employee Stock Purchase Plan. You will be eligible to participate in the
Company’s 2014 Employee Stock Purchase Plan, as amended (the “ESPP”), whereby
you will have the opportunity (but not the obligation) to enroll in the ESPP and
purchase shares of the Company’s common stock at a discount from the market
price. There are two opportunities each year to enroll in the ESPP approximately
each May and November. You will receive a notice about these opportunities from
the stock administration office of the Company.


Benefits. You will be entitled to receive the Company’s employee benefits made
available to other employees at your level to the full extent of your
eligibility. The effective date of medical, dental and vision insurance will be
your first day of employment. The Company reserves the right to change or
otherwise modify, in its sole discretion, the preceding benefits and terms of
employment.


Confidentiality. As an employee of the Company, you will have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interests of the Company, you will need to sign
the Company's standard "Confidential Information and Invention Assignment
Agreement" as a condition of your employment. We wish to impress upon you that
we do not want you to, and we hereby direct you not to, bring with you any
confidential or proprietary material of any former employer or to violate any
other obligations you may have to any former employer. During the period that
you render services to the Company, you agree to not engage in any employment,
business or activity that is in any way competitive with the business or
proposed business of the Company. You will disclose to the Company in writing
any other gainful employment, business or activity that you are currently
associated with or participate in that competes with the Company. You will not
assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company. In accepting this offer, you expressly represent and agree that (1) You
have not and will not bring to the Company or use for the benefit of the Company
any unauthorized third-party intellectual property, including but not limited to
what they consider to be trade secrets (“Former Employer Confidential
Information”), (2) You have not and will not disclose to the Company any
proprietary or otherwise confidential information of a prior employer's
business, (3) You will not communicate to anyone at the Company any information
that you acquired or learned during your employment that might in any respect be
considered Former Employer Confidential Information , (3) prior to accepting
this position at the Company you have not provided to anyone at A10 any written
Former Employer Confidential Information that in any way could be considered to
be Former Employer Confidential Information, and (4) prior to your accepting
this position at the Company, you have not conveyed anything orally to anyone at
A10 that might in any way be considered Former Employer Confidential
Information.


Ethical Conduct. You will abide by the Company's Code of Business Conduct and
Ethics, the Company's Employee Handbook and other applicable policies pertaining
to intellectual property and other matters.


No Breach of Obligations to Prior Employers. You represent and warrant that your
signing of this offer letter, agreement(s) concerning stock options granted to
you, if any, under the Plan (as defined above) and the Company's Confidential
Information And Invention Assignment Agreement will not violate any agreement
currently in place between yourself and current or past employers. You further
represent and warrant that there is no other contract or duty on your part which
conflicts with or is inconsistent with your employment by A10.


Authorization to Work. Please note that because of employer regulations adopted
in the Immigration Reform and Control Act of 1986, within three (3) business
days of starting your new position you will need to present documentation
demonstrating that you have authorization to work in the United States. If you
have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, you may contact our Human Resources Department.





--------------------------------------------------------------------------------

logoa10ex.jpg [logoa10ex.jpg]




At Will Employment. While we look forward to a long and profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be terminated by either of
us for any reason, at any time, with or without prior notice and with or without
cause. Any statements or representations to the contrary (and, indeed, any
statements contradicting any provision in this letter) should be regarded by you
as ineffective. Further, your participation in any stock option or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time. Any modification or change in your at will employment
status may only occur by way of a written employment agreement signed by you and
the Chief Executive Officer of the Company.


Background Check. This offer is contingent upon successful background and
reference checks. This offer can be rescinded based upon data received in the
verification.


Contingent Offer. Your employment will be subject to your execution of the
Company’s Confidential Information and Invention Assignment Agreement relating
to non-disclosure of confidential information and assignment of inventions to
the Company. A copy is included with this offer. We also require successful
completion of any outstanding reference and background checks and presentation
of documentation giving you the right to work in the United States as noted
above.


Entire Agreement. This offer, once accepted, constitutes the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter. You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.


Acceptance. This offer will remain open until December 20, 2017. If you decide
to accept our offer, and I hope you will, please sign the enclosed copy of this
letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any. Should you
have anything else that you wish to discuss, please do not hesitate to call me.


Chris, we are very excited to enhance our Leadership Team with your experience
and capabilities. We strongly believe you make an outstanding addition to the
team and look forward to the opportunity to welcome you to the Company.
Sincerely,




Laurie Buzzell
Vice President, Worldwide Human Resources




I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.


_____________________________________
Christopher White


Date: ________________________________


Start Date: January 2, 2018







